               Case 1:17-cv-05553-LGS-GWG Document 197 Filed 12/16/20 Page 1 of 1




                LAW OFFICE OF ROBERT L. GREENER P.C.
                                   112 Madison Avenue, 6th Floor
                                       NEW YORK, NEW YORK 10016
                                          (646)415--8920 Phone
                                            (212)689-9680 Fax
                                             rlg@greenerlegal.com
                                             www.greenerlegal.com

          Hon. Lorna G. Schofield                                              December 15, 2020
          United States District Judge
          Southern District of New York
          40 Foley square
          New York, NY 10007

                 Re: Restoration Hardware Inc. et el. v. Lighting Design Wholesale Inc. et el. 17 cv 5553

          Dear Judge Schofield:

                 I represent the defendants Lighting Design Wholesale Inc. (LDWI) and Alan Mizrahi
          (Mizrahi) in the above caption action for the purposes of seeking to vacate the default judgement
          entered by this Court on May 2, 2018. As you honor is aware, your Order of December 4, 2020
          (DCKT #192) affirming the decision of the Magistrate Judge, directed that Defendant could file
          a new application to set aside the judgement based on different grounds. Your honor gave
          Defendants until December 15th to file such an order.

                 The reason I am writing this letter to the Court is to request a brief extension of time for
          seven days under F.R.C.P. 6(b). I am seeking the short extension because I had developed the flu
          and have been ill for the last week. At first, I thought it could be Covid-19, but fortunately it was
          not. None the less I have been out of my office due to an abundance of caution and just returned
          today. However, I was not able to confer with my client to discuss a new application or to
          prepare any new filings as requested until now. In addition, I am a solo practitioner and there
          was nobody in my office to do the work on this file.

                 This is the first time that I have requested an extension, and the matter has not previously
          been extended or delayed. The short extension would not prejudice any party or the Court and
          given the unavoidable circumstance it would be fair to Defendants. I had reached out to
          opposing counsel today to see if they would agree to the extension, but have not heard back from
          them at the time of filing this letter.

                  If your Honor has any questions, please contact me.

                                                                        Very Truly Yours,
The application is untimely but is nevertheless GRANTED. By
December 22, 2020, Defendant Mizrahi shall file any renewed             /Robert L. Greener/
motion to vacate the default. The Clerk of Court is
respectfully directed to close the motion at Docket No. 194.            Robert L. Greener

Dated: December 16, 2020
       New York, New York
